DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 15-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-30 are rejected under 35 U.S.C. 103 as being unpatentable over Breuing (US 2015/0005993; Cited in IDS) in view of Khanafer et al. (US 2013/0124061).
	Regarding claims 15 and 27, Breuing discloses an apparatus and a method for determining a speed of a vehicle having at least one sensor to determine a distance to or a relative speed of an object in an environment of the vehicle (Abstract; e.g., determining the speed of a vehicle …at least one object present in the environment of the vehicle is detected and a relative speed of the detected object in relation to the vehicle is measured), the apparatus comprising:
	a data interface to receive sensor data from the at least one sensor (Fig. 4; paragraph [0019] see sensors 210, 220, 230, 140), the sensor data indicating the distance to and/or the relative speed of the object (paragraph [0018]; e.g., the relative speed of objects in the environment of the vehicle is measured) and (paragraph [0019]; e.g., measuring the radial distance of the object to the vehicle),
	a processing module (Fig. 4 reference 280) to determine
	(i) a motion state of the object based on the received sensor data  (paragraphs [0024], [0028]; e.g., the relative speeds of both stationary objects 310, 330 and non-stationary object 
	(ii) the speed of the vehicle based on the determined motion state and the received sensor data (paragraphs [0029]-[0030]; e.g., relative speed 341, 351 of particular objects 340, 350 is measured and the measuring results are supplied to the control and evaluation unit of measuring device 200 in order to determine the own speed of vehicle 100). 
	Breuing discloses sensors including cameras (paragraphs [0027], [0031]; e.g.,  front sensor system 201 includes a total of two sensor devices 210, 220, such as a video camera and a radar device), but fails to specifically disclose wherein the at least one sensor includes a camera for capturing an image of the object, and wherein the data interface is further configured to receive the image of the object captured by the camera; and wherein the processing module is further configured to further determine the motion state of the object by performing an image recognition on the capture image to determine a shape or form of the object depicted in the captured image and to identify or classify the object to be a standard static object.  
	However, Khanafer discloses the at least one sensor includes a camera for capturing an image of the object (paragraph [0009]; e.g., an image evaluation of images taken by means of the at least one optical camera); wherein the data interface is further configured to receive the image of the object captured by the camera (paragraphs [0009], [0035]); and
	wherein the processing module is further configured to further determine the motion state of the object by performing an image recognition on the capture image to determine a shape or form of the object depicted in the captured image and to identify or classify the object to be a standard static object (paragraph [0035]; e.g., The determining if the at least one sensed object is locationally fixed typically takes place based on an image evaluation of images taken by means 
	Therefore, taking the teachings of Breuing in combination of Khanafer as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to include a camera for capturing an image of the object, and wherein the data interface is further configured to receive the image of the object captured by the camera; and wherein the processing module is further configured to further determine the motion state of the object by performing an image recognition on the capture image to determine a shape or form of the object depicted in the captured image and to identify or classify the object to be a standard static object for advantages of manner an operation of the driver assistance system based on the individual speed of the vehicle determined (Khanafer: paragraph [0010]).
	Regarding claim 16, Breuing in combination with Khanafer discloses the apparatus of claim 15, wherein the processing module is configured to derive as the motion state the speed of the object, including a confirmation whether the object is non-moving (Breuing: paragraphs [0005], [0029]; e.g., it is analyzed whether the detected object is a stationary or moving object) and (Khanafer: paragraph [0005]; e.g., determined that the at least one sensed object is locationally fixed).
	Regarding claim 17, Breuing in combination with Khanafer discloses the apparatus of claim 15, wherein the at least one sensor includes at least one of the following sensors: a radar, a LIDAR sensor, a sensor of a collision mitigation system, a sensor of a following distance control 
	Regarding claim 18, Breuing in combination with Khanafer discloses the apparatus of claim 15, wherein the at least one sensor includes at least one of a global positioning system, an information storage, and a camera for capturing an image of the object (Breuing: paragraph [0027] see camera), wherein the data interface is configured to receive further input data including at least one of the following: position data of the vehicle from the global positioning system, identification data of the object stored in the information storage, an image of the object captured by the camera (Breuing: paragraphs [0019], [0032]; e.g., radar may be used to measure both the position of an object and its relative speed in relation to the vehicle), and wherein the processing module is configured to derive the motion state based on the further input data (Breuing: Claims 14 and 24; e.g., evaluate the detected object as stationary based on the associated relative speed).
	Regarding claim 19, Breuing in combination with Khanafer discloses the apparatus of claim 17, wherein the data interface is configured to receive an image of the object captured by one of the sensors (Khanafer: paragraph [0035]; e.g., images taken by optical camera), and 
wherein the processing module is configured to perform an image recognition on the capture image to determine a shape or form of the object depicted in the captured image and to identify or classify the object based on the cartographic data (Khanafer: paragraphs [0014], [0035]; 
	Regarding claim 20, Breuing in combination with Khanafer discloses the apparatus of claim 19, wherein the data interface is configured to receive cartographic data of the environment of the vehicle (Breuing: paragraph [0025];e .g., Sensor system 201 is set up to detect objects that appear in front of vehicle 100 and to measure their speed relative to vehicle 100); and
	wherein the processing module is configured to derive the motion state and/or to identify the object based on the cartographic data (Breuing: paragraph [0029]).
	Regarding claim 21, Breuing in combination with Khanafer discloses the apparatus of claim 15, wherein the at least one sensor includes at least one of the following motion sensors: a wheel speed sensor, an odometer sensor, a transmission axle speed sensor, an engine speed sensor (Breuing: paragraph [0029] see sensor which measures the rotational speed of the wheels), and wherein the processing unit is configured to monitor the motion sensors to determine a speed of the vehicle (Breuing: paragraphs [0028]-[0029]).  
	Regarding claim 22, Breuing in combination with Khanafer discloses the apparatus of claim 18, wherein the processing module is configured to identify a series of objects subsequently passed by the vehicle when moving (Breuing: paragraph [0024]; e.g., For example, trees, signal signs, distributor boxes, buildings, other structures or stationary vehicles are among such objects), and
	to determine subsequently (i) motion states of the series of objects based on the received sensor data, and (ii) the speed of the vehicle based on the determined motion states and the 
	Regarding claim 23, Breuing in combination with Khanafer discloses the apparatus of claim 21, wherein the processing module is configured to judge whether the received sensor information is reliable based on a constant monitoring of the distance and/or the speed of the vehicle relative to one or more objects and/or a detected slip value of one of the sensors (Breuing: paragraphs [0019], [0021]).	
	Regarding claim 24, Breuing in combination with Khanafer discloses the apparatus of claim 23, wherein the processing module is configured to use, if currently received sensor information are judged unreliable, a previously determined reliable sensor information (Breuing:  paragraphs [0029], [0031]).
	Regarding claim 25, Breuing in combination with Khanafer discloses the apparatus of claim 15, wherein the processing module is configured to provide the determined speed of the vehicle to at least one of the following control units: a wheel slip control, an acceleration control, a deceleration control, a unit for checking a plausibility of the odometer speed and/or the positioning of the vehicle (Breuing: paragraphs [0029], [0032] see  it is possible to determine the reference speed with the aid of a sensor which measures the rotational speed of the wheels).
Claim 28 is drawn to a non-transitory computer readable medium having a computer program, which is executable by a processor comprising code means for generating steps of claim 27.  Therefore, the same rationale applied to claim 27 applies. In addition, Breuing in combination with Khanafer inherently discloses a computer program product, i.e., given that 
Regarding claim 29, Breuing in combination with Khanafer discloses the apparatus of claim 15, wherein the processing module is configured to derive as the motion state the speed of the object, including a confirmation that the object is non-moving (Breuing: paragraph [0031] see stationary object).
Regarding claim 30, Breuing in combination with Khanafer discloses the vehicle of claim 26, wherein the vehicle is a commercial vehicle (Breuing: paragraph [0004] see rail-bound vehicle).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648